Citation Nr: 0032440	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  93-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for chronic lumbar syndrome, with L5-S1 degenerative 
disease, broad based bulge, and L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 10 percent for the service-connected 
lumbosacral spine disability.  The case was remanded by the 
Board in April 1995, and the RO thereafter granted a 20 
percent rating, and the current 40 percent rating, in rating 
decisions dated in February 1997 and August 1997, 
respectively.  The case was then remanded for a second time 
in November 1998 to have the RO secure copies of all evidence 
reflecting a grant of disability benefits by the Social 
Security Administration (SSA).  This evidence is now part of 
the files.

Regarding the SSA evidence, the Board notes that it seems 
that this evidence, which is contained in its entirety in a 
third claims folder, has not been evaluated by the RO, as an 
April 2000 Supplemental Statement of the Case reveals that 
the RO determined that the evidence in the files, which did 
not include the SSA records, was "adequate to evaluate the 
veterans [sic] condition without requiring historical 
information from Social Security.  Any additional attempts to 
obtain that information are not required."  (It thus appears 
that the SSA evidence was made part of the record 
afterwards.)  In his Statement of Representative in Appeals 
Case of September 2000, the veteran's representative took 
exception to that determination by the RO, and suggested that 
the case be remanded once again, in view of the fact that the 
RO had "disregarded" the Board instructions.

The Board is of the opinion that another remand of this case 
is unnecessary, primarily because the benefit sought on 
appeal, namely, an increased (60 percent, maximum) rating for 
the service-connected lumbosacral spine disability, is hereby 
being granted.  In other words, an equitable disposition of 
this appeal can be made at this point in time without the 
veteran's being prejudiced in any way by such action.



FINDINGS OF FACT

1.  The veteran has presented an application for VA benefits 
that is substantially complete, and all reasonable efforts to 
assist him in obtaining the evidence that is necessary for an 
equitable disposition of his appeal have been made by the 
agency of original jurisdiction.

2.  It is shown that the veteran currently suffers from a 
pronounced intervertebral disc syndrome that is productive of 
persistent symptoms consistent with sciatic neuropathy, 
constant characteristic pain, and other neurological changes 
including mild denervation changes in the L5-S1 distribution 
on the left side, some giveaway weakness in the left lower 
extremity, and "1/4" deep tendon reflexes at the knees, 
with only a trace at the ankles, and little intermittent 
relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent disability evaluation 
for chronic lumbar syndrome, with L5-S1 degenerative disease, 
broad based bulge, and L5-S1 radiculopathy, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented an 
application for VA benefits that is substantially complete, 
and that all reasonable efforts to assist him in obtaining 
the evidence that is necessary for an equitable disposition 
of his appeal have been made by the agency of original 
jurisdiction.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see also, DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45.

In the present case, the veteran contends that his service-
connected lumbosacral spine disability should be rated higher 
than evaluated, due to its current severity.

As noted earlier, the record reveals that the rating decision 
from which this appeal originated denied a rating exceeding 
10 percent, and that, currently, a 40 percent rating is in 
effect.  This rating has been assigned under Diagnostic Code 
5293 of the Schedule, which provides for such a rating when 
there is evidence of a severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief.  38 U.S.C.A. 
§ 4.71a, Part 4, Diagnostic Code 5293.  The same rating is 
also warranted for severe sacroiliac injury and weakness, or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 U.S.C.A. § 4.71a, 
Part 4, Diagnostic Codes 5294, 5295.

The Schedule provides for a 60 percent maximum rating when 
there is evidence of a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 U.S.C.A. § 4.71a, Part 4, Diagnostic 
Code 5293.  

(Additionally, the Board notes that ratings of 60 or 100 
percent would be warranted if there were evidence of 
residuals of a fractured vertebra, or complete bony fixation 
(ankylosis) of the spine.  38 U.S.C.A. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286.  Since that is not the case here 
(i.e., the service-connected disability has never been 
described as comprising the residuals of a fractured 
vertebra, or complete bony fixation (ankylosis) of the 
spine), there is no need to further consider the veteran's 
claim for an increased rating under the provisions of 
Diagnostic Codes 5285 and 5286 of the Schedule.)

The report of a June 1997 VA spine medical examination 
reveals complaints of chronic back pain that was constant and 
of increasing severity, and productive of marked limitation 
in the veteran's ability to bend, lift, and carry things.  
Driving or riding in a car for longer than 30 minutes at a 
time would cause markedly increased lower back pain, and the 
veteran further said that he could stand and walk for only 
short periods of time.  He also described recurrent pain that 
radiated out of the back into the left leg, as well as giving 
way of that leg.  On examination, the veteran was noted to 
move about slowly, with a limp on the left.  There was no 
spasm, but there was tenderness to palpation in the mid-line 
of the lower back region, extending into the paravertebral 
region on the left.  On range of motion testing, it was noted 
that the veteran only demonstrated 25 degrees of flexion, 
with complaints of pain, and that he indicated that if he 
attempted to go any further than this, it would cause severe 
agony.  There were 25 degrees of extension as well, but 
flexion was more painful than extension.  On supine straight 
leg raising examination, he had left leg pain when raising 
the left leg to 30 degrees, and he also had complaints of 
back pain with radiation into the left leg when raising the 
right leg.  The veteran was able to toe walk with a limp on 
the left, but was unable to heel walk, secondary to 
complaints of back pain.  The impression was listed as 
chronic lumbar syndrome, with possible S1 radiculopathy and a 
prior MRI scan showing evidence of mild L5-S1 degenerative 
disc disease with broad based bulge.

VA X-Rays obtained in June 1997 revealed "[m]inor aging 
changes in the lumbar spine showing little change over the 
last six years."

According to a June 1997 private neurological examination 
report, the veteran presented with complaints of chronic low 
back pain that radiated down his left leg.  The pain was 
constant, but the intensity varied somewhat.  It was centered 
in the low left side of the back and into the left hip, and 
radiated down the back of the left leg, all the way to the 
foot.  The subscribing neurologist stated that the veteran 
was "quite limited because of his back pain" and that, if 
he drove for over 30 minutes, he could "hardly walk."  The 
veteran had to sit in a certain way and get up frequently, or 
his feet and toes would start to get numb and cold.  He had 
difficulty sleeping because of his back pain, but had done 
somewhat better since getting an adjustable bed a couple of 
years ago.  If he walked more than about 100 yards, his back 
began to "act up and increase," and he indicated that he 
avoided bending, stooping, and lifting.

The above private neurological report also reveals that the 
veteran reported that he had been on a number of different 
medications, including muscle relaxants and "every type of 
anti-inflammatory" over the years, but that none of these 
had been very helpful, and had even caused a stomach ulcer.  
The veteran reported that he now occasionally took Darvocet 
for the pain, and said that he tried to sit on a pillow 
rather than on a hard chair.  He could only wear boots in 
order to support his heels and lend some instability to his 
leg, so he could walk for short distances without aggravating 
his back.  His past medical history included a stroke two 
years before that had affected his speech and right upper 
extremity.

On examination, the above report reveals that the veteran 
would sit part of the time, stand part of the time, and walk 
part of the time during the examination.  Strength in the 
lower extremities was essentially normal, but straight leg 
raising caused some mild discomfort, although it was done 
without much difficulty.  Deep tendon reflexes were "+2/4" 
on the right side, and "+1/4" on the left knee, with "only 
a trace" at both ankles.  The impression was listed as a 
possible L5-S1 radiculopathy on the left side, with chronic 
low back pain.  Additionally, the subscribing neurologist 
indicated that further evaluation with EMG/nerve conduction 
studies of both lower extremities had revealed some mild 
denervation changes in the left gastrocnemius muscle and 
anterior tibial muscle, as well as some large polyphasic 
units in the same muscles on the left side suggesting a 
chronic L5-S1 radiculopathy.  The actual report containing 
these findings was attached to the examination report.

VA outpatient medical records produced in 1999 and 2000 
reveal several consultations with complaints of chronic lower 
back pain that produced considerable impairment in the 
veteran, such as his having to stop and rest frequently while 
riding a lawn mower.

The report of a March 2000 VA spine examination reveals 
complaints of continuing chronic low back pain, which the 
veteran said was progressively worsening with the passage of 
time and had been the basis for his being granted SSA 
benefits since the early 1990's.  (A review of the SSA 
records in the file, most of which are actually duplicates of 
the VA medical evidence that has been historically reviewed 
by the RO in this case, indeed reveals that the veteran's 
lower back condition {referred to in a December 1993 SSA 
decision as "disc degeneration, arthritis and nerve root 
impingement in the lumbosacral spine"} is one, albeit not 
the main, of several conditions on which the SSA disability 
grant was based.)

According to the above report, the veteran indicated that any 
bending, lifting, sitting, standing, laying, driving, or 
riding on a vehicle caused increased pain that radiated down 
into both legs, greater on the left than the right, with 
associated numbness and tingling on the left leg down to the 
foot.  Additionally, the veteran stated that he would have 
numbness and tingling in both legs associated with sitting.

On examination, the above report reveals that the veteran 
moved about somewhat slowly, with a slight limp on the left, 
and that, while there was no low back spasm noted, he did 
have tenderness to palpation in the midline of the lower back 
region.  All movements were somewhat slow and guarded.  On 
range of motion testing, the veteran had 40 degrees of 
flexion and 15 degrees of extension, as well as 15 degrees of 
lateral bending, bilaterally.  There was pain on the range of 
motion testing, and the veteran was able to heel and toe 
walk, but with a limp on the left.  He was able to slowly 
squat and rise again, with complaints of pain.  Sitting 
straight leg raising examination was positive, bilaterally, 
greater on the left than the right.  The impression was 
listed as service-connected chronic lumbar syndrome, with L5-
S1 degenerative disc disease, disc bulging, and 
radiculopathy.  Additionally, the subscribing examiner 
indicated that, in regards to the DeLuca provisions, the 
veteran did have pain on range of motion and that, certainly, 
the pain could further limit functional ability during flare-
ups or with increased use as described, "although it is not 
feasible to attempt to express any of these in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."

A March 2000 private neurological report, subscribed by the 
same neurologist who subscribed the above mentioned June 1997 
neurological report, reveals that the veteran stated that his 
lower back pain persisted and was basically unchanged over 
the past year.  It was again noted that the pain was constant 
and continuous, with varying intensity throughout the day, 
and worse on the left side, with radiation down the left leg 
all the way to the foot.  Again, it was noted that the 
veteran was "quite limited" because of his back pain, and 
that, if he drove for over 30 minutes, he could "barely 
walk."  It was also restated that the veteran had to sit in 
a certain way and get up frequently, in order to prevent his 
feet and toes from getting numb and cold, and that the back 
pain produced difficulty sleeping.  The veteran further 
stated that sometimes his left leg felt "hot and burning," 
and that a lot of times it just ached so bad that he could 
not sleep.

On neurological examination, the above report reveals that 
the veteran's gait and station were essentially normal, but 
that the veteran tended to move around the office slowly.  He 
was not using an "assistive" device, and got onto the 
examination table without much difficulty.  There was some 
giveaway weakness in the left lower extremity, and deep 
tendon reflexes were "1/4" at the knees, with only a trace 
at the ankles.  The subscribing neurologist indicated that it 
was recommended that the veteran had an update EMG/nerve 
conduction study, and that the study continued to show some 
mild denervation changes in the L5-S1 distribution on the 
left side.  The impression was listed as chronic L5-S1 
radiculopathy on the left side, with "a history of back pain 
all the way back to his service time in 1967."

In a statement that the RO marked as received in May 2000, 
the veteran restated his contentions of record to the effect 
that his lower back disability is more disabling than 
reflected in the current rating, as he was chronically in 
pain and unable to sit or stand for any length of time, 
frequently having to change his position.  He also stated 
that, while he indeed mowed his lawn and had exercised at a 
gym, as pointed out by the RO, he had done so trying to 
comply with the instructions from his medical providers, who 
"not only encourage but nag him about exercising."  Because 
of his inability to fully use the gym or attend with any 
regularity, he was no longer going to the gym and currently 
"tries to do what he can on his own walking short distances 
as he is able."  He further argued that his efforts to try 
to take part in some kind of activity to justify his 
existence were not a measure of his disability and that, 
rather, his severely limited ability to move and the 
radiating pain into his left lower extremity, as well as his 
constant lower back pain, supported the higher rating sought 
on appeal.  He also provided an undated statement from the 
owner of the gym that he used to attend, supporting his 
contentions to the effect that the veteran used the gym "as 
a form of self therapy to help him to remain mobile" and 
that, "although he has belonged to the gym on a monthly 
basis there have been numerous times he has not been capable 
of even coming in."

As discussed above, the veteran's credible statements of 
record, as well as the competent VA and private medical 
evidence that has been produced in the past three years, 
reveal that the veteran currently suffers from an 
intervertebral disc syndrome that is shown to be productive 
of persistent symptoms consistent with sciatic neuropathy, 
with constant characteristic pain and other neurological 
changes including mild denervation changes in the L5-S1 
distribution on the left side, some giveaway weakness in the 
left lower extremity, and "1/4" deep tendon reflexes at the 
knees, with only a trace at the ankles, and little 
intermittent relief.  The manifestation of all of these 
symptoms, when viewed within the context of the DeLuca 
rationale, as well as the above cited provisions addressing 
the rating of musculoskeletal disabilities based on 
functional limitation due to pain, weakness, etc., lead the 
Board to believe that the disability is currently 
"pronounced."

In view of the above finding, the Board concludes that the 
schedular criteria for a 60 percent evaluation for the 
service-connected chronic lumbar syndrome, with L5-S1 
degenerative disease, broad based bulge, and L5-S1 
radiculopathy, are met. 

Finally, the Board notes that the record shows that the RO 
has yet to determine whether the matter on appeal should be 
referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of the 
potential assignment of extra-schedular ratings under 38 
C.F.R. § 3.321(b)(1).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, while the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board finds it unnecessary to refer 
this case for extra-schedular consideration, due to the lack 
of a reasonable basis for further action on this question.


ORDER

A 60 percent evaluation for the service-connected chronic 
lumbar syndrome, with L5-S1 degenerative disease, broad based 
bulge, and L5-S1 radiculopathy, is granted, subject to the 
laws and regulations addressing the disbursement of monetary 
benefits.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

